Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-387
                       Lower Tribunal No. 20-13091
                          ________________


                      Arays D. Granada Garcia,
                                  Appellant,

                                     vs.

      The Insurance Exchange of America Corporation,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, David C. Miller, Judge.

    Annesser Armenteros, PLLC, and John W. Annesser and Megan
Conkey Gonzalez, for appellant.

     Jason M. Wandner, P.A., and Jason M. Wandner, for appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.
     A party may waive its contractual right to arbitration by participating in

litigation concerning an arbitrable issue. See Fine Decorators, Inc. v.

Argent Glob. (Bermuda), Ltd., 919 So. 2d 604, 605–06 (Fla. 3d DCA 2006).

“Waiver in this connection does not depend on timing of the motion to

compel arbitration . . . but rather on the prior taking of an inconsistent

position by the party moving therefor.” Ojus Indus., Inc. v. Mann, 221 So.

2d 780, 782 (Fla. 3d DCA 1969).

     Affirmed.




                                      2